THE STATE OF SOUTH CAROLINA 

                         In The Supreme Court 


            Robert Crossland, Respondent,

            v.

            Shirley Crossland, Petitioner.

            Appellate Case No. 2012-212190



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                         Appeal from Richland County 

                  George M. McFaddin, Jr., Family Court Judge 



                              Opinion No. 27406 

                    Heard March 18, 2014 – Filed July 2, 2014 



                                  REVERSED


            Brian Dumas, of Columbia, for Petitioner.

            Melvin D. Bannister, of Columbia, for Respondent.


ACTING JUSTICE JAMES E. MOORE: In this appeal from a divorce action,
Appellant Shirley Crossland ("Wife") contends the court of appeals erred in
reversing the family court's alimony award, in modifying the equitable division of
the marital estate, and in remanding the issue of attorney's fees. We agree and
reverse.
                                         I. 


Respondent Robert Crossland ("Husband") and Wife were married in 1997 and
separated for the final time on September 6, 2006. Husband filed for divorce on
August 17, 2007. Both parties were previously married and had adult children
from those marriages; however, no children were born of this marriage. At the
time of the divorce hearing on March 1, 2010, Husband was seventy-six years old
and Wife was sixty-two years old.

At the time of marriage, Husband was sixty-three years old and had been retired
for twenty years. His income during his marriage consisted of social security
retirement benefits, Air Force retirement benefits, and veterans disability benefits.
At the time the parties married, Husband owned two mobile homes, the marital
residence—a house Husband purchased in 1955,1 and savings in the form of
stocks, savings accounts, certificates of deposit, and mutual funds (collectively
"savings accounts"). Shortly after the couple married, Husband added Wife's name
to all of the savings accounts; however, after the parties separated, he transferred
the money from the savings accounts to an annuity fund in his name only.2
Directly prior to the transfer, the savings accounts contained approximately
$180,000.

Before the marriage, Wife worked in a bookstore making minimum wage and lived
with her daughter because she was unable to support herself financially. At the
time the parties married, Wife was fifty years old and had just returned from an
extended mission trip to Ukraine. She testified the bookstore held her position
open during her mission trip, but upon her return, Husband asked her not to return
to her job so they could travel together. Wife owned no assets at the time of the
marriage and did not work during the marriage except for period of employment

1
 Husband paid off the loan on the house sometime during the 1960s. The house
and the mobile homes remained solely in Husband's name during the marriage, and
Wife never claimed the marital residence or the two mobile homes were part of the
marital estate.
2
  Husband admitted withdrawing the overwhelming majority of the funds from the
savings accounts, leaving each account with a nominal balance of five dollars so as
to prevent Wife from receiving notification of the withdrawals. Husband also
admitted moving the funds into various new accounts in his name only, in order to
make it harder for Wife to trace the money.
with the Census Bureau in 1998 and 1999 during which she earned approximately
$26,000. During the marriage, Wife also received $5,632.84 in proceeds resulting
from an automobile accident. Wife testified she deposited both her Census Bureau
earnings and the auto accident proceeds into the parties' joint accounts.
Additionally, Wife testified she was eligible for social security retirement benefits,
but had not applied to receive them because she did not wish to do so before
reaching the official retirement age.

Both Husband and Wife suffered from various health problems, Wife to a greater
degree. Husband has hearing problems and underwent two knee replacements and
surgeries for heart and prostate issues. Wife has suffered from degenerative neck
and back pain and has undergone two separate back surgeries. Additionally, Wife
has undergone shoulder surgery and has been diagnosed with fibromyalgia and
arthritis. In 2001, Wife was in an automobile accident and injured her back,
shoulder, and right arm. Thereafter, Wife re-injured her shoulder and arm when
she fell down a flight of stairs. In August 2005, Wife was diagnosed with breast
cancer, which was successfully treated and continued to be in remission at the time
of the divorce hearing. Wife testified she was unable to work because of her health
problems. She also testified she stood to lose her medical insurance as a result of
the divorce and would need to procure new insurance at a cost of at least $330 per
month.

In his divorce complaint, Husband claimed Wife left their marital home on
September 6, 2006, and did not return. Husband stated Wife had previously left
the home three times, but eventually returned each time. Husband estimated they
lived together for only five years of their ten-year marriage due to various
separations initiated by Wife. In her Answer, Wife contended she was forced from
the marital home by Husband's erratic and overly controlling behavior, especially
in regards to the couple's finances.3 Wife further requested equitable division of

3
  In her affidavit and at the divorce hearing, Wife and her daughter testified
Husband required Wife: learn how to read the electric meter to insure usage never
exceeded 400 kilowatts per month in order to limit the electric bill to $18 a month;
wash clothes in cold water only and only on certain days; take "military showers"
where Wife "could have the water on to get wet and rinse off only"; never drive
above 55 miles per hour on the interstate and drive extremely close behind
eighteen-wheelers so as to cut the wind resistance in order to conserve gasoline;
limit trips to visit friends and family unless Wife had other errands to complete
nearby; and limit long-distance telephone calls to ten minutes at a time. Wife
the marital property, alleging Husband had secreted assets and denied her access,
and she requested separate support and maintenance, alimony based on Husband's
fault, and attorney's fees and costs.

The family court granted Husband a divorce based on one year of continuous
separation. The family court found it was clear the parties "entered into a
traditional marriage, with the Husband to be the major, if not sole financial
contributor to the financial stability of the marriage with the Wife mainly taking
care of the household duties, until the point at which her health deteriorated," and
both had regularly saved through "frugal living" and contributed to the marital
estate. Thus, the family court awarded Wife forty percent of the marital estate,
represented by the annuity4 in Husband's name and the amount of $20,442, which
the court found Husband had taken from the savings accounts to purchase an
automobile after he filed for divorce, in violation of the family court's preliminary
order.

Further, the family court noted it was clear from Husband's testimony he never
expected Wife to contribute financially to the marriage, and although Wife "may
have at some point been able to contribute to her own support, it is clear that
during the marriage, her health deteriorated to the point she could no longer
financially contribute to [the] marriage through gainful employment." Thus, the
family court awarded Wife alimony in the amount of $958.50 per month. Finally,
after considering the relevant factors, the family court awarded Wife $16,024.50 in
attorney's fees.

Husband appealed, and the court of appeals reversed the family court's alimony
award and remanded the issue for a recalculation of alimony, finding Wife's
eligibility for social security retirement benefits should have been imputed as

further stated there were times when she "would have to regularly leave the house
and 'visit' relatives for the last week of the month to keep the power and water
usage below the levels [Husband] demanded." Husband admitted limiting the
monthly electricity usage, but denied he made Wife leave the home and stay with
family in order to keep the electric bill at a certain level.
4
  The family court found the annuity fund Husband had opened in his name only
was marital property because the source of funds was the savings accounts, which
were transmuted into marital property. The court of appeals affirmed as to this
issue, and Husband did not appeal that issue to this Court.
income. The court of appeals also modified the family court's sixty-forty division
of the marital estate, finding Husband should have received seventy percent of the
marital assets and that Wife was entitled only to thirty percent. Additionally, the
court of appeals reversed the family court's award of attorney's fees to Wife and
remanded the issue for reconsideration because the substantive results achieved by
Wife's counsel were reversed on appeal. This Court granted Wife's petition for a
writ of certiorari to review the court of appeals' decision.

                                         II.
In appeals from the family court, this Court reviews factual and legal issues de
novo. Simmons v. Simmons, 392 S.C. 412, 414–415, 709 S.E.2d 666, 667 (2011).
Thus, this Court has jurisdiction to find facts in accordance with its own view of
the preponderance of the evidence; however, this broad scope of review does not
require the Court to disregard the findings of the family court, which is in a
superior position to make credibility determinations. Lewis v. Lewis, 392 S.C. 381,
385, 709 S.E.2d 650, 651–52 (2011).

                                    A. Alimony
Wife argues the court of appeals erred in holding that, for the purposes of awarding
alimony, income should be imputed to her based on her eligibility for social
security retirement benefits she has not applied to receive. We agree.

Alimony is a substitute for the support normally incidental to the marital
relationship. Spence v. Spence, 260 S.C. 526, 529, 197 S.E.2d 683, 684 (1973).
"Generally, alimony should place the supported spouse, as nearly as is practical, in
the same position he or she enjoyed during the marriage." Allen v. Allen, 347 S.C.
177, 184, 554 S.E.2d 421, 424 (Ct. App. 2001).

In deciding whether to award alimony, the family court must consider and give
appropriate weight to the following factors:

      (1) the duration of the marriage together with the ages of the parties at
      the time of the marriage and at the time of the divorce . . . ; (2) the
      physical and emotional condition of each spouse; (3) the educational
      background of each spouse . . . ; (4) the employment history and
      earning potential of each spouse; (5) the standard of living established
      during the marriage; (6) the current and reasonably anticipated
      earnings of both spouses; (7) the current and reasonably anticipated
      expenses and needs of both spouses; (8) the marital and nonmarital
      properties of the parties . . . ; (9) custody of the children . . . ; (10)
      marital misconduct or fault of either or both parties . . . ; (11) the tax
      consequences to each party as a result of the particular form of
      support awarded; (12) the existence and extent of any support
      obligation from a prior marriage or for any other reason of either
      party; and (13) such other factors the court considers relevant.

S.C. Code Ann. § 20-3-130(C) (2014). An award of alimony rests within the
sound discretion of the family court and will not be disturbed absent an abuse of
discretion. Dickert v. Dickert, 387 S.C. 1, 8, 691 S.E.2d 448, 451 (2010). "[T]he
inartful use of an abuse of discretion deferential standard of review merely
represents the appellate courts' effort to incorporate the two sound principles
underlying the proper review of an equity case." Lewis, 392 S.C. at 391, 709
S.E.2d at 655. "[T]hose two principles are the superior position of the trial judge
to determine credibility and the imposition of a burden on an appellant to satisfy
the appellate court that the preponderance of the evidence is against the finding of
the trial court." Id.

At the hearing, Wife testified that she was sixty-two years old and, thus, eligible to
receive social security retirement benefits but that she had not applied to receive
those benefits because she had "always heard that if you start drawing it earlier,
you won't receive as much as if you wait until later." Wife said that she was not
sure, but she thought she would receive "a little over $200" per month if she
applied to receive social security benefits at age sixty-two instead of postponing
her application until she reached age sixty-five.

The court of appeals held the family court erred in calculating alimony without
considering Wife's eligibility for social security benefits and remanded for a
determination of Wife's "income," to be derived from her future, yet-unclaimed
social security benefits and a recalculation of alimony in light of such benefits.
Essentially, the court of appeals equated Wife's decision to postpone applying for
social security benefits with voluntary underemployment such that Wife's
eligibility to receive benefits should be imputed as income. This was error.

Initially, it is well-established that social security benefits a party is actually
receiving would be properly considered as income in awarding alimony. See, e.g.,
Kennedy v. Kennedy, 389 S.C. 494, 501, 699 S.E.2d 184, 187 (Ct. App. 2010)
(identifying the husband's income as being comprised of, inter alia, social security
benefit payments). However, the question here is a different one: whether social
security benefits should be imputed as income where a person is eligible to receive
benefits but has not yet applied for or received them.

Wife seems to ask this Court to create a rule that income should never be imputed
on the basis of eligibility for government benefits; however, a bright-line rule is
not only unnecessary in light of existing case law, but also inadvisable. See Rimer
v. Rimer, 361 S.C. 521, 527, 605 S.E.2d 572, 575 (Ct. App. 2004) ("We leave it
largely to the family court judge's discretion, however, to determine what is [an]
appropriate [alimony award] in light of the circumstances of each individual case.
Formulaic principles and bright-line rules will only hinder the ability of family
court judges to reach an equitable result in this individualized, fact-intensive area
of law."). Indeed, the family court may, but is not in all cases required to, consider
eligibility for government benefits, and under the circumstances of this case, the
family court did not commit reversible error.

Thus, the court of appeals erred in finding the family court was required to impute
income to Wife based on social security benefits she is eligible to receive at age
sixty-two. Although voluntary decreases in income may prompt a family court to
consider a party's earning capacity instead of actual income, it is clear that "the
failure to reach earning capacity, by itself, does not automatically equate to
voluntary underemployment such that income must be imputed." Kelley v. Kelley,
324 S.C. 481, 488–89, 477 S.E.2d 727, 731 (Ct. App. 1996). "[C]ourts are
reluctant to invade a party's freedom to pursue the employment path of their own
choosing or impose unreasonable demands upon parties." Id. at 489, 477 S.E.2d at
731. "[T]he common thread in cases where actual income versus earning capacity
is at issue is that courts are to closely examine the [party's] good-faith and
reasonable explanation for the decreased income." Id. Here, there is no evidence
of any bad faith on Wife's part, and Wife articulated a rational reason for delaying
her application for social security benefits—namely, that she will receive a greater
benefit if she postpones her application until she reaches age sixty-five.
Accordingly, the family court did not err in declining to impute wife's eligibility
for social security benefits at age sixty-two.

Husband argues the family court should have been required to consider Wife's
eligibility for social security benefits based on the language of section 20-3-
130(C)(6). However, the language of that section requires the family court to
consider "the current and reasonably anticipated earnings of both spouses." Thus,
were the family court to prospectively account for Wife's future, reasonably
anticipated receipt of social security benefits in its initial alimony award, the
correct amount for the family court to consider would be the amount Wife actually
anticipates receiving when she reaches age sixty-five—not the lesser amount Wife
is eligible to receive at age sixty-two. The record is devoid of any evidence of the
amount of benefits Wife might expect to receive at age sixty-five. Because the
family court must have sufficient evidence upon which to base a determination of a
person's earning potential for purposes of awarding alimony, the family court was
not presented with sufficient evidence to prospectively consider the amount of
benefits Wife reasonably anticipates receiving at age sixty-five in awarding
alimony and, thus, did not err in refusing to engage in such speculation.5 See
Sexton v. Sexton, 308 S.C. 37, 42, 416 S.E.2d 649, 653 (Ct. App. 1992) (reversing
the family court's alimony award because it was based on an unsupported finding
of the husband's earning capacity), rev'd on other grounds, 310 S.C. 501, 427
S.E.2d 665 (1993); see also Nelson v. Nelson, 651 So. 2d 1252 (Fla. Dist. Ct. App.
1995) ("As a general rule, trial courts may not consider future or anticipated events
in setting current alimony and child support amounts due to the lack of evidentiary
basis or the uncertainty surrounding such future events."); cf. Cox v. Cox, 882 P.2d
909 (Alaska 1994) (affirming the trial court's refusal to consider future social
security benefits due to their "speculative nature"). In sum, family courts may, in
some cases, but are not required in every instance, to impute income based on a
party's eligibility to receive social security benefits as a matter of law.

5
  We note Husband is not foreclosed from seeking to modify alimony when Wife
actually begins receiving social security benefits after her sixty-fifth birthday. See
S.C. Code § 20-3-170 (2014) (allowing for a modification of alimony based on a
substantial change in circumstances of the parties); Serowski v. Serowski, 381 S.C.
306, 313–15, 672 S.E.2d 589, 593–94 (Ct. App. 2009) (affirming reduction in the
husband's alimony obligation based on the wife's increase in monthly income due,
in part, to her receipt of social security benefits). Although "[c]hanges in
circumstances within the contemplation of the parties at the time the divorce was
entered generally do not provide a basis for modifying alimony," where the date
and amount of the anticipated changes are not ascertainable and the original decree
does not prospectively account for the future circumstance, a modification may be
appropriate. Id. at 313, 672 S.E.2d at 593; see Eubank v. Eubank, 347 S.C. 367,
374, 555 S.E.2d 413, 417 (Ct. App. 2001) (finding that although the likelihood that
the wife would receive an inheritance was known to the parties prior to the divorce,
her actual inheritances could serve as changed circumstances warranting a review
of alimony because the parties could not have ascertained the amount of the wife's
inheritances or when she would receive them at the time of the divorce).
Based on the facts of this case, we find the court of appeals erred in vacating the
family court's alimony award based on its failure to consider Wife's eligibility to
receive social security benefits at age sixty-two. Further, because there is
insufficient evidence as to the amount of social security benefits Wife reasonably
anticipates receiving after age sixty-five, the family court did not err in refusing to
consider Wife's future, reasonably anticipated receipt of social security benefits in
its initial alimony award. Accordingly, we reverse as to this issue and reinstate the
family court's alimony award.

                               B. Equitable Division

Wife next argues the court of appeals erred in modifying the family court's
decision to award her forty percent of the marital estate. We agree.

The division of marital property is within the discretion of the family court and
will not be disturbed on appeal absent an abuse of discretion. Craig v. Craig, 365
S.C. 285, 617 S.E.2d 359 (2005). As previously noted, "the inartful use of an
abuse of discretion deferential standard of review" in this context represents two
underlying principles of appellate review: "the superior position of the trial judge
to determine credibility and the imposition of a burden on an appellant to satisfy
the appellate court that the preponderance of the evidence is against the finding of
the trial court." Lewis, 392 S.C. at 391, 709 S.E.2d at 655. In reviewing a division
of marital property, an appellate court looks to the overall fairness of the
apportionment. Deidun v. Deidun, 362 S.C. 47, 606 S.E.2d 489 (Ct. App. 2004).
If the end result is equitable, the fact the appellate court would have arrived at a
different apportionment is irrelevant. Id.

Equitable distribution of marital property "is based on the recognition that marriage
is, among other things, an economic partnership." Morris v. Morris, 335 S.C. 525,
517 S.E.2d 720 (Ct. App. 1999). "Upon dissolution of the marriage, marital
property should be divided and distributed in a manner which fairly reflects each
spouse's contribution to its acquisition, regardless of who holds legal title."
Section 20-3-620 of the South Carolina Code provides factors for the family court
to consider in apportioning marital property and instructs the family court to "give
weight in such proportion as it finds appropriate" to each of the following factors:
      (1) the duration of the marriage together with the ages of the parties at
      the time of the marriage and at the time of the divorce . . . ; (2) marital
      misconduct or fault of either or both parties . . . ; (3) the value of the
      marital property . . . ; (4) the income of each spouse, the earning
      potential of each spouse, and the opportunity for future acquisition of
      capital assets; (5) the health, both physical and emotional, of each
      spouse; (6) the need of each spouse or either spouse for additional
      training or education in order to achieve that spouse's income
      potential; (7) the nonmarital property of each spouse; (8) the existence
      or nonexistence of vested retirement benefits for each or either
      spouse; (9) whether separate maintenance or alimony has been
      awarded; (10) the desirability of awarding the family home . . . ; (11)
      the tax consequences to each or either party . . . ; (12) the existence
      and extent of any support obligations, from a prior marriage . . . ; (13)
      liens and any other encumbrances upon the marital property . . . ; (14)
      child custody arrangements and obligations . . . ; and (15) such other
      relevant factors as the trial court shall expressly enumerate in its
      order.

S.C. Code Ann. § 20-3-620 (2014).

This Court has held "[w]hile there is certainly no recognized presumption in favor
of a fifty-fifty division, we approve equal division as an appropriate starting point
for a family court judge attempting to divide an estate of a long-term marriage."
Doe v. Doe, 370 S.C. 206, 634 S.E.2d 51 (2006). The purpose of the general fifty-
fifty division is to protect the non-working spouse who undertook the household
duties, and to prevent an award "solely based on the parties' direct financial
contributions." Avery v. Avery, 370 S.C. 304, 634 S.E.2d 668 (Ct. App. 2006).

As to equitable division, the family court examined the factors contained in section
20-3-620, in addition to considering: (1) Husband's knowledge, prior to the
marriage, that he would be providing Wife's sole financial support; (2) Husband's
concession that Wife's actions assisted in adding to the parties' saving; (3) Husband
claiming no fault against Wife as to the breakup of the marriage; (4) Husband's
concession that he took steps to hide the marital assets; (5) Husband's failure to
present any evidence to the family court regarding the value of any of the savings
accounts prior to the marriage; (6) Wife's declining health throughout the marriage,
which the family court determined had deteriorated to the point she could no
longer financially support herself through gainful employment; and (7) Wife's
contribution to the savings accounts in the form of her Census Bureau salary and
automobile accident proceeds. The family court determined that by Wife
complying with the "very harshly frugal rules set by the Husband," the parties
contributed equally to the joint marital estate and stated "[i]t is clear to this Court
that the fault of the ultimate dissolution of this marriage rests with the Husband."
Based on these considerations, the family court apportioned sixty percent of the
marital estate to Husband and forty percent to Wife.

On appeal, the court of appeals found the family court erred in awarding Wife forty
percent of the marital estate, and modified the lower court's order and award to
thirty percent. The court of appeals noted the legal principle that equitable division
should not be based solely on the parties' direct financial contributions;
nevertheless, the court found the record demonstrated Husband made
disproportionately greater contributions to the marriage than Wife, and "Wife
brought no assets to the marriage and brought in no assets during the marriage."
Further, the court of appeals held Wife contributed only a negligible amount during
the marriage to the parties' joint accounts through her position with the Census
Bureau and the proceeds from her automobile accident, and the "vast majority of
the contributions to the parties' accounts during the marriage were made from
Husband's social security, retirement, and disability benefits." In addition, the
court noted the bulk of the funds in the savings accounts were earned by Husband
prior to the marriage and as a result of "decades of living frugally and saving his
earnings." Finally, the court of appeals noted both parties were unemployed for the
majority of the marriage and contributed to household duties.

We find the court of appeals erred in modifying the family court's division of
assets, as its decision impermissibly relied solely on the parties' direct financial
contributions to the marital estate to the exclusion of other relevant statutory
factors. Although greater direct financial contributions may properly be
considered in apportioning a marital estate, that factor is but one of many factors to
be considered and does not alone overshadow all of the other relevant factors
examined by the family court.6 See Pittman v. Pittman, 407 S.C. 441, 754 S.E.2d
6
 Specifically, the family court found that Husband actively concealed assets and
knew at the outset of the marriage that Wife would not contribute financially to the
marriage, and that before Wife's health deteriorated to the point that she was
unable to work, she contributed all of her earnings to the parties joint accounts—
over $30,000 during the course of the marriage. Unlike the court of appeals, we do
501, 507 (2014) (noting the proper way to reflect one party's disproportionately
greater direct financial contribution is in the overall division of the marital estate);
see, e.g., Myers v. Myers, 391 S.C. 308, 705 S.E.2d 86 (Ct. App. 2011) (affirming
a division of marital assets apportioning fifty-two percent to husband and forty-
eight percent to wife where the parties were married for nine years and both were
in their sixties at the time of divorce, divorce was granted on the basis of one year's
continuous separation, wife earned an income but did not contribute it towards the
family expenses, instead using it exclusively for her own benefit, and the parties
lived in a home owned by husband for the duration of the marriage); Doe v. Doe,
370 S.C. 206, 634 S.E.2d 51 (Ct. App. 2006) (finding a seventy-thirty
apportionment in favor of the husband was reversible error even where the wife did
not make direct financial contributions during the last eighteen years of the
marriage, she admitted a twenty-year-long affair with a former boss, and wife's
paramour, not the husband, was the biological father of the parties' only child).

Although this Court is free to make its own findings of fact and conclusions of law,
we are not required to disregard the family court's factual findings, which in this
case favor Wife—not Husband. We find the family court's apportionment fairly
reflects the relative contributions of the parties, as well as the other relevant
statutory factors, and therefore, we reverse the decision of the court of appeals and
reinstate the family court's equitable division of the marital estate, apportioning
forty percent to Wife and sixty percent to Husband.

                                 C. Attorney's Fees
Lastly, Wife argues the court of appeals erred in remanding the issue of attorney's
fees to the family court. We agree.

The family court may order one party to pay a reasonable amount to the other party
for attorney's fees and costs incurred in maintaining an action for divorce. S.C.
Code Ann. § 20-3-130(H) (2014). In determining whether an attorney's fee should
be awarded, the following factors should be considered: (1) the party's ability to
pay his/her own attorney's fee; (2) beneficial results obtained by the attorney; (3)
the parties' respective financial conditions; and (4) effect of the attorney's fee on

not view this as a "negligible" amount, particularly in light of the parties'
agreement that Husband would be the primary financial provider. The family court
also concluded that the parties contributed equally to the joint marital estate and
found "the fault of the ultimate dissolution of this marriage rests with the Husband
and that the Wife only left due to the Husband's requests."
each party's standard of living. E.D.M. v. T.A.M., 307 S.C. 471, 415 S.E.2d 812
(1992). In determining the amount of reasonable attorney's fees, a court should
take six factors into consideration: (1) the nature, extent, and difficulty of the case;
(2) the time necessarily devoted to the case; (3) professional standing of counsel;
(4) contingency of compensation; (5) beneficial results obtained; and (6)
customary legal fees for similar services." Glasscock v. Glasscock, 304 S.C. 158,
403 S.E.2d 313 (1991).

As previously noted, the family court awarded Wife $16,024.50 in attorney's fees
after determining: (1) Wife had no ability to pay her attorney's fees; (2) Wife's
counsel achieved beneficial results, "particularly in tracing the marital assets
despite Husband's attempts to conceal the same"; (3) Husband was in a far better
position to pay Wife's attorney's fees, costs and expenses, and the award would not
impact Husband as severely as it would Wife; and (4) the matter was unnecessarily
made more difficult by Husband's actions in attempting to conceal the joint nature
and extent of the parties' marital assets, thereby requiring additional time and effort
on the part of Wife's counsel to locate, identify, and value the assets.

Where beneficial results in a divorce action are reversed on appeal, the case should
be remanded for reconsideration of attorney's fees awarded. See Rogers v. Rogers,
343 S.C. 329, 540 S.E.2d 840 (2001) ("[S]ince the beneficial result obtained by
counsel is a factor in awarding attorney's fees, when that result is reversed on
appeal, the attorney's fee award must also be reconsidered.").

On appeal, the court of appeals reversed and remanded the issue of attorney's fees
for redetermination because it reversed and modified in part the family court's
original order. Because we reverse the decision of the court of appeals and
reinstate the family court's alimony award and division of the marital estate, we
reverse also as to this issue and reinstate the family court's award of attorney's fees.

                                          III.
For the foregoing reasons, we reverse the decision of the court of appeals regarding
alimony, equitable division, and attorney's fees and reinstate the family court's
order as to those issues.
REVERSED. 


TOAL, C.J., PLEICONES, BEATTY and HEARN, JJ., concur.